AGREEMENT ON THE SUCCESSION OF PENSION OBLIGATIONS




ALPHARMA INC, Company reg.no. 123 456 789, and Ingrid Wiik, Norwegian pers.no.
120245 49672, have today entered into the following agreement:




1. SUCCESSION OF RUNNING PENSION OBLIGATIONS

APHARMA INC. hereby transfers all pension obligations related to Ingrid Wiik as
of January 1st 2007 to Vital Forsikring ASA, cf. offer of December 22 2006. With
that, Vital Forsikring ASA assumes all administration and payment obligations to
Ingrid Wiik from ALPHARMA INC. Ingrid Wiik consents to the succession.

2. TERMS OF PENSION SUCCESSION.

ALPHARMA INC. will immediately enter into a pension succession
("avløsningspensjon") agreement the ("Agreement") with Vital Forsikring ASA
providing that yearly benefits will be paid in accordance with the agreed
pension obligations in the agreement between ALPHARMA INC and Ingrid Wiik of 29
June 2006 and the original agreement of 26 October 2000, subject to the terms
agreed to below.

The pension is to be discontinued at 78 years. Any excess of the insurance
coverage paid to Vital Forsikring ASA is non-refundable and will remain as
property of Vital Forsikring ASA

Ingrid Wiik has read the terms of the Agreement and finds the terms thereunder
acceptable.



Upon the fulfillment of this agreement, all pension rights and obligations
between the parties are concluded.

3. DISPUTES

Disputes relating to the understanding of this Agreement are to be settled
amicably. In the event of failure to reach an amicable resolution, unresolved
matters are to be determined by way of arbitration pursuant to the Norwegian
arbitration act of May 14th 2004.



Fort Lee, NJ             December 28, 2006__

Place                   Date


   

__/s/ Jeffrey S. Campbell___

/s/ Ingrid Wiik

Alpharma Inc

Ingrid Wiik

   

 